Claim Amendments
The reply filed on 4/4/2022 is not fully responsive to the prior Office Action mailed on 2/4/2022 because of the following omission(s) or matter(s): The elected species appears to not fall within the scope of formula IV:

    PNG
    media_image1.png
    108
    233
    media_image1.png
    Greyscale
with respect to ring B which is stated to be “bicyclic heterocycle”. The claim language does not specify that said ring may be substituted as in the above species (e.g. substituted with an oxo group). Specification also makes no mention to the latter language whether it could be optionally substituted or not. Since claim language in claim 1 recites in various occurrences the term “substituted or unsubstituted” in other groups, it is the assumption that ring B alludes to being unsubstituted. The examiner respectfully clarification or a new species is chosen falling within the scope of formula IV.


Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624